
	
		III
		111th CONGRESS
		2d Session
		S. RES. 510
		IN THE SENATE OF THE UNITED STATES
		
			April 30, 2010
			Ms. Klobuchar (for
			 herself, Mr. Bayh,
			 Mr. Burris, Mr.
			 Casey, Ms. Landrieu,
			 Mr. Lautenberg, Mr. Lieberman, Mr.
			 Schumer, Mr. Rockefeller,
			 Mrs. Gillibrand, and
			 Ms. Snowe) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Designating April 2010 as Distracted
		  Driving Awareness Month.
	
	
		Whereas, in 2008, nearly 6,000 people died as a result of
			 accidents involving a distracted driver;
		Whereas 21 percent of vehicle crash injuries in 2008
			 involved distracted driving;
		Whereas a 2009 study by the AAA Foundation for Traffic
			 Safety found that 87 percent of the public considers texting while driving to
			 be a very serious threat to their safety;
		Whereas 6 States, the District of Columbia, and the United
			 States Virgin Islands have enacted laws banning the use of hand-held cell
			 phones while driving;
		Whereas 23 States, the District of Columbia, and Guam have
			 enacted laws banning texting while driving;
		Whereas a 2008 study by the National Highway Traffic
			 Safety Administration revealed that at any given moment during daylight hours
			 more than 800,000 vehicles are being operated by someone who is using a
			 hand-held cell phone;
		Whereas the Department of Transportation has launched
			 distraction.gov, a website devoted to raising awareness and educating the
			 people of the United States about the dangers of distracted driving;
		Whereas the Secretary of Transportation, Ray LaHood,
			 convened a 2-day Distracted Driving Summit in September 2009;
		Whereas the Department of Transportation and the National
			 Highway Traffic Safety Administration have jointly declared April 30, 2010, to
			 be No Phone Zone Day; and
		Whereas April 2010 would be an appropriate month to
			 designate as National Distracted Driving Awareness Month: Now, therefore, be
			 it
		
	
		That the Senate—
			(1)designates April
			 2010 as Distracted Driving Awareness Month;
			(2)encourages all
			 people in the United States to consider the danger to others on the road and
			 avoid distracted driving; and
			(3)encourages teens,
			 parents, teachers, and community leaders to discuss the dangers of distracted
			 driving.
			
